_ Case 4:20-cv-40117-TSH Document1 Filed 12/04/20 Page 1of5

Pro Se I (Rev. 09/16} Complaint for a Civil Case

az

UNITED STATES DISTRICT COURT

for the

thw

District of Massachusetts

Case No.

 

S vsan H OWE (to be filled in by the Clerk’s Office)

 

)
)
)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) Jury Trial: (check one) Eves [}No
)
)
)

If the names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)

=Y=

Family Lives, Shrivec Nisin Ine)
_ heyy]
Cardlyn Brennan, CEof Buriidey eda

Cfirrrt et TA

 

Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)
¥

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Susan Ho w &
Street Address 243 Greenwood Chreeet, Apt. Z
City and County Gardnec/ Worcester County
State and Zip Code MA oO 1YYy 0
Telephone Number A75~-$94- 7247
E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fknown). Attach additional pages if needed.
Case 4:20-cv-40117-TSH Document 1 Filed 12/04/20 Page 2 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case _.
Defendant No. 1

 

 

 

 

 

 

Name Shriver Nursing Services, Tne
Job or Title (fknown) Caroly nr brennan, CEO

Street Address 35 Wot Main stcut-

City and County Wot borough. ,

State and Zip Code MA, v156 p

Telephone Number 5 DS - 475-0993 -

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

 

Name | Shery | Burwick (Th pdividual )
Job or Title (if known) Clinical Nurse Manager
Street Address 35 Wot Na: LA Stree ¥

City and County Westborough

State and Zip Code MA 071584

Telephone Number 5O8- 475-0493

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

 

Name Shriver Nuvsiag Services
Job or Title (if known) M O Hhe ud Are nha yw

Street Address 25 tthenat nh Aly Strut
City and County Wrotbosnug he

State and Zip Code MA bis Bl

Telephone Number 5 OF ~ 475-0493

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if inown)

 
Case 4:20-cv-40117-TSH Document1 Filed 12/04/20 Page 3 of 5

Pro Se 1 (Rev. 09/ 16) Complaint for a Civil Case -

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Civil RIGHTS ACT OF 1964 TITLE Vit

DISCEIMINMATED AGHINSY my DI SABILITIES OF CHRON ic (GENETIC
PANCREBT HS & DIABETES TYPE TL)
B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual

 

 

 

The plaintiff, (name) , is a citizen of the
State of (name) ,

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of

 

 

(foreign nation)

 
Case 4:20-cv-40117-TSH Document1 Filed 12/04/20 Page 4 of 5

Pro Se } (Rev. 09/16) Complaint for a Civil Case

 

 

b. If the defendant is a corporation
The defendant, (name) © hreowmer N VS W ( __ > is incorporated under
the laws of the State of (name) Mass wy) , and has its

principal place of business in the State of (name) Mg SS

 

Or is incorporated under the laws of (foreign nation) AL & >

and has its principal place of business in (name) ww/ieal Lnronogh,.M A...
ad

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Jee page Enclosed, please:

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is ertiled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

lease See attached pays Shey
~ ,&

Each du fend int Cardhun Been \ Burwicke, CNM slated I

neti 0 pera ted oe Vertilator, The” 2guipme nt Lo cated was ’ Bi-Pap. machine

IV.

ZNENTI foe! ue A - PAY de, ogvepesnfok SUZE? APNEA,
ife Sustain inc Non- Life. Sustain
¥Thece was fo DR. Orderfe a Venti Hilatoc. Order Lora Bi ap,

State briefly and precisely what davnages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

   
 

Relief

Please See attached. page,
Pro Sel (Rev. ov 6) Complaint for a Civil Case

Case 4:20-cv-40117-TSH Document 1 Filed 12/04/20 Page 5of5

 

 

Certification and Closing

 

Under Federal Rule of Civil/Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

lL agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: Noy. 30, 2020

Signature of Plaintiff Aubin Arne fran be

Printed Name of Plaintiff Cy save Howe Bo Se

B. For Attorneys

 

 

Date of signing:

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm |
Street Address |

State and Zip Code :
Telephone Number |
E-mail Address |

t
i

 

 

 

 

 

 

 

 
